DETAILED ACTION
Status of Claims
	Claims 17-19, 21-25, 31-33 and 36-42 are pending in this application and are presented for examination on the merits.
Request for Continued Examination
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.
Advisory Notice
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date is of the instant claims has been determined to 01/18/2017 the filing date of the instant application. The examiner acknowledges Applicants claim of a domestic priority date of 01/19/2016 the filing date of the U.S. Provisional Application No. 62/280,613 (hereafter ‘613). However, the instant claims recite treating a burn, a limitation not disclosed in ‘613.
New Grounds of Rejection:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 17-19, 21-25, 31-32, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over NORTON (US 2013/0095138; published April, 2013) in view of SELKON (US 7,276,255; published October, 2007); GARABEDIAN (US 2007/0243264; published October, 2007); Kerckhove et al. (“Silicones in the rehabilitation of burns: a review and overview,” 2001, ELSEVIER; Burns, Vol 27, pp. 205-214); KELLER (US 2010/0196454; published August, 2010) and SALAMONE (US 2013/0150451; published June, 2013).
	Claim 31 is rejected based on optimization in this ground of rejection, MPEP §2144.05-II.
Applicants Claims
	Applicants claim a method for treating a burn in a subject afflicted with a burn, the method comprising: applying to a burn a formulation consisting of: (1) an electrolyzed solution having a salt concentration between 0.1% and 1% by weight, hypochlorite present in an amount of between 0.6 and 1% w/v, hypochlorous acid, dissolved oxygen, chlorine, hydrogen gas, hydrogen ions, hypochloride, ozone, activated hydrogen ions, chloride ions, hydroxides, singlet oxygen, *OCl, *HO-, and superoxides of *O2- and HO2; (2) a buffer, wherein the formulation has a pH ranging from 6.7 to 7.5; sodium magnesium silicate; and (3) dimethicone  wherein the formulation has an osmolality measurement ranging from about 22 mOsm/kg to about 54 mOsm/kg; and allowing the formulation to absorb into the burn, thereby treating the burn (instant claim 17).
	Applicants claim a method of treating a burn on an individual, the method comprising: topically applying to the burn a formulation consisting of: an electrolyzed saline solution having a salt concentration between 0.1% and 1% by weight, hypochlorite present in an amount of about 0.6% w/v, hypochlorous acid, dissolved oxygen, chlorine, hydrogen gas, hydrogen ions, hypochloride, ozone, activated hydrogen ions, chloride ions, hydroxides, singlet oxygen, *OCl, *HO-, and superoxides of *O2- and HO2; (2) a sodium phosphate present in an amount of about 0.2% w/v, wherein the formulation has a pH ranging from 6.7 to 7.5; sodium magnesium silicate present in an amount of about 3.25% w/v; and (3) dimethicone present in an amount of about 5% w/v, wherein the formulation has an osmolality measurement ranging from about 22 mOsm/kg to about 54 mOsm/kg; and allowing the formulation to absorb into the burn, thereby treating the burn (instant claim 41).
	Applicants further claim the composition is topically administered (instant claim 18), the formulation is an ointment, cream, spray, gel, lotion or solution (instant claim 19), the formulation is applied once or three times daily (instant claims 21-22) to promote wound healing (instant claims 23-24) and prevent bacterial growth or infection in the wound (instant claim 25). Applicants further claim the buffer is sodium phosphate monobasic (instant claims 32-33), the buffer is sodium magnesium silicate (instant claim 35). Applicants further claim the amount of buffer is  ~0.2% w/v, the amount of rheology agent is ~3.25 % w/v, and the silicone polymer or blend thereof is in an amount of ~ 5.0% w/v (instant claims 31, 38 & 41).
	Claim interpretation: the limitation dimethicone is being read as encompassing any polydimethylsiloxane (PDMS) polymers and copolymers (see, instant Specification p. 14, [0052], and MPEP §2111).
Determination of the Scope 
and Content of the Prior Art
	NORTON teaches an improved method and apparatus for producing stable non-toxic, antimicrobial electrolyzed saline solution with a broad range of anti-infective and therapeutic applications (see whole document, particularly the abstract). NORTON teaches their electrolyzed saline is produced by placing a saline solution having a saline concentration of at least about 0.15%, placing in the saline solution an anode and a cathode associated with a power source, and applying an effective voltage potential to produce a balanced mixture of chemical redox balanced species including hypochlorous acid (HOCl), hypochlorites (OCl-, NaClO, dissolved oxygen (O2), chlorine (Cl2) and hydrogen (H2) gases, hydrogen peroxide (H2O2), hydrogen ions (H+), hypochloride (ClO) and corresponding amounts of superoxides (*O2- and HO2), ozone (O3), activated hydrogen ions (H-), chlorine ions (Cl-), hydroxides (NaOH, OH-), singlet oxygen (*O2) and other forms of reactive oxygen (ROS) (*OCl, *HO-) utilizing electron and proton donation and dissolved gas transport to produce a specific redox balanced set of molecules and ions effective as a potent anti-infective ([0021]) (instant claims 17, 25 & 31).
	Regarding the claimed pH (from 6.7 to 7.5, claims 17 & 41), NORTON teaches that “In the lower temperature range, less O2 is absorbed by the fluid and the fluid has smaller electrical conductivity, therefore higher effective voltages can be utilized to maintain adequate electrical current required to provide regulated amounts of stable ROS without significantly increasing the probability of creating chlorates and while maintaining a pH of 7.2 to 7.5.” ([0027]).
	NORTON teaches that the electrolyzed saline solution is then administered to a human for therapeutic use, for example, applied topically in a wound dressing ([0022]) (instant claims 17-19, 40 & 41). NORTON further teaches that “The effective voltage may be adjusted, as desired, to regulate the concentration of the components and the pH of the resulting solution over a large variety of temperatures and fluid flows. Wherein it is difficult to theoretically determine the concentration of all the various resulting chemical components when given any specific set of parameters, the optimal effective voltage, fluid temperature and flow are determined by experimentation. This methodology allows for the intentional regulation of concentration of the specific chemical components in these stable ROS enriched solutions, allowing for the optimization of solutions intended for specific purposes.” ([0028]).
	NORTON teaches the embodiment wherein a saline solution of 0.15% to 1.0% is electrolyzed with an effective voltage under 30V, to produce ROS concentrations calculated to be between 0.05 and 50 ppm ([0040] to [0044]).
	NORTON teaches that “The method and apparatus thus produce a stable, non-toxic, antimicrobial electrolyzed saline solution with a broad range of anti-infective and therapeutic applications. The resulting electrolyzed saline solution is balanced to normal and hypertonic saline and has been shown to exhibit remarkable antimicrobial, antiviral and therapeutic characteristics. The nature of this electrolyzed saline solution makes it suitable for applications in food safety, animal health, agriculture and sterilization. These electrolyzed saline solutions also exhibit a marked lack of toxicity upon intravenous, aspired, oral or topical application in mammals. The therapeutic applications represent a broad platform, possibly covering a variety of potential areas of use, including topical disinfection, antimicrobial application, wound treatment, oxidative stress reduction and enhancement of immune function to better detect malfunctioning cells.” ([0037]) (instant claim 19, solution; instant claim 25, reduces, attenuates, or prevents bacterial growth).
	NORTON teaches optimizing the amounts of the chemical redox species based upon the application which is expressly taught to be applied topically in a wound dressing ([0022] & [0028]). Thus, in this case the amount of the hypochlorite is not seen as a distinction over the disclosure/teachings of NORTON suggest optimization of the redox species based upon the application which is substantially identical to claimed method (treating a wound vs. treating a wound which is a burn) (instant claims 31 & 41) (MPEP §2144.05 I & II).

Ascertainment of the difference 
between the Prior Art and the Claims
	The difference between the rejected claims and the teachings of NORTON is that NORTON does not expressly teach: (1) the hypochlorite is in the range of 0.6 to 1% w/v; (2) the inclusion of a buffer such as a phosphate buffer; (3) the formulation includes a sodium magnesium silicate; (4) the inclusion of dimethicone; or (5) the treatment of a burn. Additionally, NORTON does not expressly teach daily or multi-daily administration (instant claims 21-22). NORTON does not expressly teach the osmolality (mOsm/kg) range claimed.
	The deficiency in items (1) & (3) are addressed by GARABEDIAN. The deficiency in the inclusion of a silicone polymer (4) is addressed by Kerckhove et al.  and KELLER. SELKON is cited as teaching electrolyzed saline as applicable for the treatment of burn wounds (5) and the phosphate buffer (2).
	SELKON teaches super-oxidized water based on hyochlorous acid, such as obtained from the electrochemical treatment of a saline solution, may be used for the treatment of leg ulcers (see whole document, particularly the abstract). 
SELKON teaches that “By means of any of the aspects of the invention defined above, the disinfection of wounds such as leg ulcers is readily achieved without irritation and pain, the spread of infection is reduced, and cell growth and regeneration are facilitated, thereby enhancing healing. An added advantage is that there is no resistance or tolerance developed to disinfection which would occur with antibiotics.” (paragraph bridging cols. 4-5)(instant claim 23). SELKON further claims the amount administered is “administered in an amount effective to act as a biocide and permit cell proliferation for wound healing.” (claim 1)(instant claim 24).
	SELKON teaches that “While the invention has been described with reference to the examples in relation to the treatment of leg ulcers, it should be appreciated that the invention has considerably wider applicability. For example, the invention has applicability to burns.” [emphasis added] (col. 11, lines 1-5; claim 2). SELKON teaches electrolyzed saline as suitable for treating burn wounds, accordingly it would have been prima facie obvious to apply the electrolyzed saline composition of NORTON to a burn wound per the suggestion of SELKON. SELKON does not expressly teach the burn is a thermal burn, however, a person of skill in the art, reading the reference, would ‘at once envisage’ the burn as encompassing a thermal burn (MPEP §2131.02)(instant claim 39).
	SELKON further teaches that “the pH of the final solution was adjusted with a phosphate buffer.” (col. 6, lines 19-20; claims 16 & 34)(instant claim 32). SELKON teaches that “Preferably, the pH of the super-oxidized water is in a range of 4 to 7” (abstract).
	Specifically regarding the amount of buffer recited in claims 31 & 41 of “about 0.2% w/v”, SELKON teaches a phosphate buffer to adjust the pH in a electrolyzed saline solution which is a results effective parameter that one of ordinary skill in the art would have optimized and reasonably resulted in the same amount of buffer (MPEP §2144.05-II: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
	GARABEDIAN teaches thickened dilute hypochlorite compositions (see whole document). GARABEDIAN teaches hypochlorite present in an amount of zero to about 15 weight percent ([0030]). GARABEDIAN further teaches that:

    PNG
    media_image1.png
    313
    628
    media_image1.png
    Greyscale

	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP §2144.05-I).
	Kerckhove et al. teaches silicones in the rehabilitation of burns (see whole document), and particularly the silicone terminology and chemical structure (p. 206, §2.1) encompasses (1) silicone fluids (2) silicone gels, (3) silicone elastomers, each of which are taught as useful in burn wound care (p. 207, §2.2).
	KELLER teaches dressing formulations for reduction of scarring comprising silicone polymers (see whole document). Particularly, KELLER teaches that “Since being introduced in 1982, topical silicone gel sheeting has been used to minimize size, induration, erythema, pruritus, and extensibility of pre-existing hypertonic scars with mixed results.” ([0006]). KELLER teaches that their invention is directed at scar dressings comprising silicone elastomer crosspolymers that are easily applied to closed wounds ([0009]). KELLER further teaches that their dressings minimize further scarring, reduce potential infections, and diminish the intensity and duration of scar discoloration ([0009]). KELLER further teaches that their scar dressing includes a blend of high molecular weight silicone elastomer crosspolymer and silicone oil, wherein said silicone elastomer crosspolymer is a volatile fluid. And that the silicone elastomer crosspolymer can be dimethicone-based or a blend of cyclohexasiloxane and cyclopentasiloxane. And that the silicone oil can be dimethicone, cyclomethicone or a mixture thereof ([0010], claims 1-6)(instant claim 17, “a silicone polymer or blend thereof”; and instant claim 35).
	KELLER teaches that “In most embodiments, the non-volatile component is less than about 10% […].” ([0018]), and that “The amount of silicone oil in the scar dressing formulation can be from about 0.5 to about 15% of the blended weight.” ([0019]) (instant claims 31 & 41, amount of silicon polymer or blend thereof is about 5% w/v). The examiner notes that the amount of silicone polymer overlaps with the claimed amount and is therefore considered prima facie obvious (MPEP §2144.05-I).
	KELLER teaches that the dressings can be applied using single or multiple dosing regimens, such as daily or multiple times each day ([0024])(instant claims 21-22).
	SALAMONE teaches biocidal compositions effective for wound treatment such as burn wounds (abstract), including a pH in the range of 4.5 to 7.0 and an osmolality of 10-320 mOsm/kg ([0061]). One of ordinary skill in the art would have adjusted the tonicity to an appropriate range of osmolality as suggested by SALAMONE in the range of 10-320 mOsm/kg. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP §2144.05).
Finding of prima facie obviousness
Rationale and Motivation
	It would have been prima facie obvious to one of ordinary skill to treat a wound with an electrolyzed saline composition including hypochlorite and superoxides (*O2- and HO2), as suggested by NORTON, the hypochlorite being sodium hypochlorite in an amount ranging from about 0.125% to about 1%, and further including sodium magnesium silicate (LAPONITE®) in an amount ranging from about zero to about 15%, as suggested by GARABEDIAN, as particularly suitable for wound treatment, and to further include a silicone species such as dimethicone (PDMS polymers, as taught by Kerckhove et al.) for the reduction of scarring, as suggested by KELLER, the electrolyzed saline being applied to a burn wound, as suggested by SELKON, and to adjusted the tonicity to an appropriate range of osmolality as suggested by SALAMONE in the range of 10-320 mOsm/kg. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP §2144.05). 
	In light of the foregoing discussion, the claimed subject matter would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention because it would have required no more than an ordinary level of skill in the art to combine the claimed elements to produce a formulation with a reasonable expectation of improved burn treatment. Therefore, in the absence of evidence to the contrary, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

	Claim 31, 33, 41 and 42 are (further) rejected under 35 U.S.C. 103 as being unpatentable over NORTON in view of SELKON; GARABEDIAN; Kerckhove et al.; KELLER and SALAMONE, as applied to claims 17-19, 21-25, 31-32 and 39 above, and further in view of NORTHEY (US 2012/0164235; published June, 2012).
	Claim 31 is rejected based on overlapping ranges in this ground of rejection, MPEP §2144.05-I.
Applicants Claims
	Applicants claim a method for treating a burn in a subject afflicted with a burn, the method comprising: applying to a burn a formulation, as discussed above. 
	Applicants further claim the buffer is present in an amount of about 0.2% w/v (instant claim 31) the buffer is sodium phosphate monobasic (instant claims 33).
Determination of the Scope 
and Content of the Prior Art
	NORTON teaches an improved method and apparatus for producing stable non-toxic, antimicrobial electrolyzed saline solution with a broad range of anti-infective and therapeutic applications, as discussed above and incorporated herein by reference.
	SELKON teaches super-oxidized water based on hyochlorous acid, such as obtained from the electrochemical treatment of a saline solution, may be used for the treatment of leg ulcers or burns, as discussed above and incorporated herein by reference.
	Kerckhove et al. teaches silicones in the rehabilitation of burns, and particularly the silicone terminology and chemical structure
	KELLER teaches dressing formulations for reduction of scarring comprising silicone polymers such as dimethicone and/or cyclomethicone, as discussed above and incorporated herein by reference.
	GARABEDIAN teaches a thickened dilute hypochlorite composition, as discussed above and incorporated herein by reference.
	SALAMONE teaches biocidal compositions effective for wound treatment such as burn wounds (abstract), including a pH in the range of 4.5 to 7.0 and an osmolality of 10-320 mOsm/kg ([0061]). One of ordinary skill in the art would have adjusted the tonicity to an appropriate range of osmolality as suggested by SALAMONE in the range of 10-320 mOsm/kg. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP §2144.05).
Ascertainment of the difference 
between the Prior Art and the Claims
	The difference between the rejected claims and the teachings of NORTON, SELKON, Kerckhove et al., KELLER and GARABEDIAN is that these references do not expressly teach: (1) the buffer species sodium phosphate monobasic; or (3) the amount of the buffer is about 0.2% w/v.  
	NORTHEY teaches hydrogel formulations containing ORP water solution and a gelling agent which is a metal silicate (see whole document). NORTHEY  further teaches that the gelling agent is present in an amount from about 1.0 weight percent to about 5.0 weight percent, and further includes a buffering agent present in an amount of from about 0.1 weight-percent to about 1.0 weight percent ([0006]) (instant claim 31, amount of phosphate buffer). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP §2144.05-I). NORTHEY further teaches the preferred embodiment wherein the metal silicate gelling agent is sodium magnesium silicate ([0032]), and the buffering agent is sodium phosphate, particularly monobasic sodium phosphate ([0034]) (instant claims 33 & 41).
	Regarding instant claim 42,  Kerckhove et al. and KELLER indicate that silicone species such as dimethicone (PDMS polymers) enhance burn scar healing, and given that combination of prior art suggests applying a composition within the scope of claim 41, the result would also have been the same.
Finding of prima facie obviousness
Rationale and Motivation
	It would have been prima facie obvious to one of ordinary skill to treat a wound with an electrolyzed saline composition including hypochlorite and superoxides (*O2- and HO2), as suggested by NORTON, the hypochlorite being sodium hypochlorite in an amount ranging from about 0.125% to about 1%, and further including sodium magnesium silicate (LAPONITE®) in an amount ranging from about zero to about 15%, as suggested by GARABEDIAN, as particularly suitable for wound treatment, and to further include a silicone species such as dimethicone (PDMS polymers, as taught by Kerckhove et al.) for the reduction of scarring, as suggested by KELLER, the electrolyzed saline being applied to a burn wound, as suggested by SELKON, and further to utilize the phosphate buffer species sodium phosphate monobasic in an amount of 0.1 to 1 %, as suggested by NORTHEY; and to adjusted the tonicity to an appropriate range of osmolality as suggested by SALAMONE in the range of 10-320 mOsm/kg. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP §2144.05). 
	In light of the foregoing discussion, the claimed subject matter would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention because it would have required no more than an ordinary level of skill in the art to combine the claimed elements to produce a formulation with a reasonable expectation of improved burn treatment. Therefore, in the absence of evidence to the contrary, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Claims 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over NORTON (US 2013/0095138; published April, 2013) in view of SELKON (US 7,276,255; published October, 2007); GARABEDIAN (US 2007/0243264; published October, 2007); Kerckhove et al. (“Silicones in the rehabilitation of burns: a review and overview,” 2001, ELSEVIER; Burns, Vol 27, pp. 205-214); NORTHEY (US 2012/0164235; published June, 2012); KELLER (US 2010/0196454; published August, 2010); GREEN (US 2006/0051387; published March, 2006); and SALAMONE (US 2013/0150451; published June, 2013).
Applicants Claims
	Applicants claim a system for healing a burn, comprising: a wound dressing material having a formulation applied thereto, wherein the wound is a burn, wherein the formulation consists of: (1) an electrolyzed solution having a salt concentration between 0.1% and 1% by weight, hypochlorite present in an amount of between 0.6 and 1% w/v, hypochlorous acid, dissolved oxygen, chlorine, hydrogen gas, hydrogen ions, hypochloride, ozone, activated hydrogen ions, chloride ions, hydroxides, singlet oxygen, *OCl, *HO-, and superoxides of *O2- and HO2; (2) a buffer present in an amount of about 0.2% w/v, wherein the formulation has a pH ranging from 6.7 to 7.5; sodium magnesium silicate; and (3) dimethicone  wherein the formulation has an osmolality measurement ranging from about 22 mOsm/kg to about 54 mOsm/kg; and allowing the formulation to absorb into the burn, thereby treating the burn (instant claim 36).
Determination of the Scope 
and Content of the Prior Art
	NORTON teaches an improved method and apparatus for producing stable non-toxic, antimicrobial electrolyzed saline solution with a broad range of anti-infective and therapeutic applications (see whole document, particularly the abstract). NORTON teaches their electrolyzed saline is produced by placing a saline solution having a saline concentration of at least about 0.15%, placing in the saline solution an anode and a cathode associated with a power source, and applying an effective voltage potential to produce a balanced mixture of chemical redox balanced species including hypochlorous acid (HOCl), hypochlorites (OCl-, NaClO, dissolved oxygen (O2), chlorine (Cl2) and hydrogen (H2) gases, hydrogen peroxide (H2O2), hydrogen ions (H+), hypochloride (ClO) and corresponding amounts of superoxides (*O2- and HO2), ozone (O3), activated hydrogen ions (H-), chlorine ions (Cl-), hydroxides (NaOH, OH-), singlet oxygen (*O2) and other forms of reactive oxygen (ROS) (*OCl, *HO-) utilizing electron and proton donation and dissolved gas transport to produce a specific redox balanced set of molecules and ions effective as a potent anti-infective ([0021]) (instant claims 36, “an electrolyzed saline solution”). 
	NORTON teaches that the electrolyzed saline solution is then administered to a human for therapeutic use, for example, applied topically in a wound dressing ([0022]) (instant claims 36-37). NORTON further teaches that “The effective voltage may be adjusted, as desired, to regulate the concentration of the components and the pH of the resulting solution over a large variety of temperatures and fluid flows. Wherein it is difficult to theoretically determine the concentration of all the various resulting chemical components when given any specific set of parameters, the optimal effective voltage, fluid temperature and flow are determined by experimentation. This methodology allows for the intentional regulation of concentration of the specific chemical components in these stable ROS enriched solutions, allowing for the optimization of solutions intended for specific purposes.” ([0028]).
	NORTON teaches the embodiment wherein a saline solution of 0.15% to 1.0% is electrolyzed with an effective voltage under 30V, to produce ROS concentrations calculated to be between 0.05 and 50 ppm ([0040] to [0044]).	NORTON teaches optimizing the amounts of the chemical redox species based upon the application which is expressly taught to be a applied topically in a wound dressing ([0022] & [0028]). Thus, in this case the amount of the hypochlorite is not seen as a distinction over the disclosure/teachings of NORTON as they teach an overlapping range (instant claim 36) and suggest optimization of the redox species based upon the application which is substantially identical to claimed method (treating a wound vs. treating a wound which is a burn) (instant claim 38) (MPEP §2144.05 I & II).
Ascertainment of the difference 
between the Prior Art and the Claims
	The difference between the rejected claims and the teachings of NORTON is that NORTON does not expressly teach: (1) the hypochlorite is in the range of 0.6 to 1% w/v; (2) the inclusion of a buffer in an amount of about 0.2% w/v; (3) the formulation includes a (sodium magnesium silicate) rheology agent (in an amount of about 3.25% w/v); (4) the inclusion of a silicone polymer or blend thereof; (5) the treatment of a wound wherein the wound is a burn; or (6) the formulation is impregnated into a wound dressing which is a bandage, a wipe, a gauze, a sponge, a mesh, or an absorbent wound dressing (instant claims 36 & 37). NORTON does not expressly teach the osmolality (mOsm/kg) range claimed.
	The deficiency in items (1) & (3) are addressed by GARABEDIAN. The deficiency in the inclusion of a silicone polymer (4) is addressed by Kerckhove et al. and KELLER. SELKON is cited as teaching electrolyzed saline as applicable for the treatment of burn wounds (5) and the phosphate buffer (2). GREEN is cited as addressing (6), and NORTHEY is cited as teaching the amount of buffer.
	SELKON teaches super-oxidized water based on hyochlorous acid, such as obtained from the electrochemical treatment of a saline solution, may be used for the treatment of leg ulcers (see whole document, particularly the abstract). SELKON teaches that “While the invention has been described with reference to the examples in relation to the treatment of leg ulcers, it should be appreciated that the invention has considerably wider applicability. For example, the invention has applicability to burns.” [emphasis added] (col. 11, lines 1-5; claim 2). SELKON teaches electrolyzed saline as suitable for treating burn wounds, accordingly it would have been prima facie obvious to apply the electrolyzed saline composition of NORTON to a burn wound per the suggestion of SELKON.
	SELKON further teaches that “the pH of the final solution was adjusted with a phosphate buffer.” (col. 6, lines 19-20; claims 16 & 34), though SELKON does not expressly teach the amount (instant claims 36 & 38). Regarding the amount of buffer recited in claims 38 of “about 0.2% w/v”, SELKON teaches a phosphate buffer to adjust the pH in a electrolyzed saline solution which is a results effective parameter that one of ordinary skill in the art would have optimized and reasonably resulted in the same amount of buffer (MPEP §2144.05-II: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
	GARABEDIAN teaches thickened dilute hypochlorite compositions (see whole document). GARABEDIAN teaches hypochlorite present in an amount of zero to about 15 weight percent ([0030]). GARABEDIAN further teaches that:

    PNG
    media_image1.png
    313
    628
    media_image1.png
    Greyscale

	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP §2144.05-I).
	Kerckhove et al. teaches silicones in the rehabilitation of burns (see whole document), and particularly the silicone terminology and chemical structure (p. 206, §2.1) encompasses (1) silicone fluids (2) silicone gels, (3) silicone elastomers, each of which are taught as useful in burn wound care (p. 207, §2.2).
	KELLER teaches dressing formulations for reduction of scarring comprising silicone polymers (see whole document). Particularly, KELLER teaches that “Since being introduced in 1982, topical silicone gel sheeting has been used to minimize size, induration, erythema, pruritus, and extensibility of pre-existing hypertonic scars with mixed results.” ([0006]). KELLER teaches that their invention is directed at scar dressings comprising silicone elastomer crosspolymers that are easily applied to closed wounds ([0009]). KELLER further teaches that their dressings minimize further scarring, reduce potential infections, and diminish the intensity and duration of scar discoloration ([0009]). KELLER further teaches that their scar dressing includes a blend of high molecular weight silicone elastomer crosspolymer and silicone oil, wherein said silicone elastomer crosspolymer is a volatile fluid. And that the silicone elastomer crosspolymer can be dimethicone-based or a blend of cyclohexasiloxane and cyclopentasiloxane. And that the silicone oil can be dimethicone, cyclomethicone or a mixture thereof ([0010], claims 1-6)(instant claim 36, “a silicone polymer or blend thereof”).
	KELLER teaches that “In most embodiments, the non-volatile component is less than about 10% […].” ([0018]), and that “The amount of silicone oil in the scar dressing formulation can be from about 0.5 to about 15% of the blended weight.” ([0019]) (instant claims 38, amount of silicon polymer or blend thereof is about 5% w/v). The examiner notes that the amount of silicone polymer overlaps with the claimed amount and is therefore considered prima facie obvious (MPEP §2144.05-I).
	KELLER teaches that the dressings can be applied using single or multiple dosing regimens, such as daily or multiple times each day ([0024])(instant claims 21-22).
	NORTHEY teaches hydrogel formulations containing ORP water solution and a gelling agent which is a metal silicate (see whole document). NORTHEY  further teaches that the gelling agent is present in an amount from about 1.0 weight percent to about 5.0 weight percent, and further includes a buffering agent present in an amount of from about 0.1 weight-percent to about 1.0 weight percent ([0006]) (instant claims 36 & 38, amount of phosphate buffer). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP §2144.05-I).
	GREEN teaches a two-part sterilant system including a first part comprising a first reagent in a carrier medium and a second part which is miscible with the first part (see whole document, particularly the abstract, claims 1 & 18). 
	GREEN teaches that “The fabric member may comprise a fabric wipe or cloth, or a gauze, pad, or other wound dressing material. Once prepared, the fabric member will have biocidal properties and may be used to dress wounds, ulcers, or the like while promoting a sterile local environment around the wound. For convenience, the invention will be described hereinafter with reference to the use of a fabric wipe, but it is to be understood that the invention is not limited to this embodiment.” [emphasis added]([0016])(instant claim 37, the wound dressing is a wipe, gauze).
	GREEN claims one of the first or second reagent comprises hypochlorite (claim 15). GREEN claims the second part is adsorbed or impregnated in at least one fabric member in a sealed container (claim 1). GREEN further claims the two-part sterilant system encompasses a wound dressing system wherein the second part is absorbed or impregnated in at least one fabric wound dressing in a sealed container (claim 18)(instant claim 36, “wound dressing is impregnated with a formulation”).
	SALAMONE teaches biocidal compositions effective for wound treatment such as burn wounds (abstract), including a pH in the range of 4.5 to 7.0 and an osmolality of 10-320 mOsm/kg ([0061]). One of ordinary skill in the art would have adjusted the tonicity to an appropriate range of osmolality as suggested by SALAMONE in the range of 10-320 mOsm/kg. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP §2144.05).
Finding of prima facie obviousness
Rationale and Motivation
	It would have been prima facie obvious to one of ordinary skill to treat a wound with a wound dressing such as a bandage or wipe, as suggested by GREEN, including an electrolyzed saline composition composed of  hypochlorite and superoxides (*O2- and HO2), as suggested by NORTON, the hypochlorite being sodium hypochlorite in an amount ranging from about 0.125% to about 1%, and further including sodium magnesium silicate (LAPONITE®) in an amount ranging from about zero to about 15%, as suggested by GARABEDIAN, as particularly suitable for wound treatment, and to further include a silicone species such as dimethicone (PDMS polymers, as taught by Kerckhove et al.) for the reduction of scarring, as suggested by KELLER, the electrolyzed saline being applied to a burn wound, as suggested by SELKON, and further to provide a system for easy dispensing including an impregnated wound dressing in a sealed container, as taught by GREEN, in order to provide a wound dressing formulation that is convenient for distribution to and use by the customers; and to adjusted the tonicity to an appropriate range of osmolality as suggested by SALAMONE in the range of 10-320 mOsm/kg. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP §2144.05).
	In light of the foregoing discussion, the claimed subject matter would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention because it would have required no more than an ordinary level of skill in the art to combine the claimed elements to produce a formulation with a reasonable expectation of improved burn treatment. Therefore, in the absence of evidence to the contrary, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Response to Arguments:
	Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive.
	Applicants first argue that the cited combination of references does not teach the added claim limitation of the range of osmolality which is not convincing because SALAMONE teaches such a range in a antimicrobial burn treatment composition, as discussed in the above new grounds of rejection.
	Applicants second provide an analysis of each reference individually and argue that each lacks the claimed range of osmolality and that inherency cannot be applied (p. 6, 2nd paragraph through p. 8).
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Additionally, SALAMONE teaches a range of osmolality in a antimicrobial burn treatment composition, as discussed in the above new grounds of rejection.
	Applicants further argue third that the “consisting of” language, and the examiner has used the prior art as a catalogue, and each cited reference has a different purpose which suggests hindsight reasoning has been used (p. 9).
	In response the examiner cites MPEP §706-I stating, in part, that: “The standards of patentability applied in the examination of claims must be the same throughout the Office. In every art, whether it be considered "complex," "newly developed," "crowded," or "competitive," all of the requirements for patentability (e.g., patent eligible, useful, novel, nonobvious, enabled, and clearly described as provided in 35 U.S.C. 101, 102, 103  and 112 ) must be met before a claim is allowed. The mere fact that a claim recites in detail all of the features of an invention (i.e., is a "picture" claim) is never, in itself, justification for the allowance of such a claim.” In the instant case, while the claims do include consisting of language excluding unrecited elements of the burn formulation used in the method of treating a burn by application of said burn formulation, each claim elements in the formulation is taught by the prior at as useful for treating burns. In particular SELKON teaches that “While the invention has been described with reference to the examples in relation to the treatment of leg ulcers, it should be appreciated that the invention has considerably wider applicability. For example, the invention has applicability to burns.” [emphasis added] (col. 11, lines 1-5; claim 2). SELKON teaches electrolyzed saline as suitable for treating burn wounds, accordingly it would have been prima facie obvious to apply the electrolyzed saline composition of NORTON to a burn wound per the suggestion of SELKON. The hypochlorite element was known in the prior art as Dakin’s solution particularly useful for treatment of burns (see, e.g. US 7,622,434: col. 1, line 19 through line 65; and Buyan, John (citation “X” on PTO-892 dated 10/30/2020). Thus, in the art pertaining to burn treatment, it would have been prima facie obvious to utilize a hypochlorite solution in a concentration sufficient to treat the burn.  Regarding the claim element “dimethicone”, this claim terms being given the broadest reasonable interpretation (MPEP §2111) consistent with the instant Specification which indicates dimethicone is synonymous with PDMS, as encompassing any PDMS polymer(s). Additionally,  Kerckhove et al. is cited as teaching the different PDMS species and their individual applicability for use in burn treatment, and consistent with KELLER, to reduce scaring (abstract, line 1). Furthermore, it would have been prima facie obvious to include a buffer for maintaining a suitable pH for the formulation NORTON teaches “maintaining a pH of 7.2 to 7.5.” ([0027]), and SELKON teaches	that “the pH of the final solution was adjusted with a phosphate buffer.” (col. 6, lines 19-20; claims 16 & 34)(instant claim 32). SELKON teaches that “Preferably, the pH of the super-oxidized water is in a range of 4 to 7” (abstract). Regarding the claimed sodium magnesium silicate, GARABEDIAN teaches thickened dilute hypochlorite compositions wherein the thickener is sodium magnesium silicate ([0038]-[0039]). Thus, each of the positively recited claim elements is recited in the context of formulations suitable for treatment of burns and therefore application of a formulation combining those elements would have been prima facie obvious.
	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner cites NAJAFI (US 2004/0137078) as teaching wound healing compositions having an osmolality in the range of 0.014 to 0547 osmol (see, abstract; [0049], [0060] & [0063]) and Paz Garcia (US 2018/0110803) teaching neutral electrolyzed water gel formulations for wound treatment including burns ([0046]), suggesting an osmolality (mOsm/L) in the range of 30-100 for treatment of burns (p. 4, Table 1), and with priority to MX-2016013933-A (October 24, 2016). The examiner further cites Ansel at al. ("Pharmaceutical Dosage Forms and Drug Delivery Systems, 7th ed.," Lippincott, Williams and Wilkins, pp. 414-417) and Sinko, Patrick J. ("Martin's Physical Pharmacy and Pharmaceutical Sciences," Lippincott, Williams and Wilkins, pp. 119-141 and 143-160) as teaching the solution properties including osmolality calculations (see whole documents, particularly Ansel et al., pp. 416-417; and Sinko, p. 158-160).
	Claims 17-19, 21-25, 31-33 and 36-42 have been examined on the merits. Claims 17-19, 21-25, 31-33 and 36-42 are rejected under 35 U.S.C. 103. No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IVAN A GREENE/Examiner, Art Unit 1619

/TIGABU KASSA/Primary Examiner, Art Unit 1619